Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The claims are deemed allowable over the prior art because the prior art does not disclose submerged fermentation of Morchella with gluten containing grains that results in the reduction of gluten in the grains to less than 20 ppm.  The Giuliani reference did not disclose the protease derived from Morchella and did not disclose Morchella hydrolyzing a substrate but instead discloses that the protease that reduce the gluten are derived from Aspergillus.  In Giuliani, Aspergillus as a whole are not a part of the hydrolyzation process.  Further, the references do not disclose that the Morchella hydrolyzes the gluten containing grain to the point that the gluten content is less than 20 ppm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Felicia C Turner/Primary Examiner, Art Unit 1793